Citation Nr: 1216725	
Decision Date: 05/09/12    Archive Date: 05/16/12	

DOCKET NO.  07-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder from May 30, 2006?

2.  What evaluation is warranted for degenerative joint disease of the right ankle from October 12, 2004?


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987, and from November 1988 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, as well as a December 2011 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  

This case was previously before the Board in April 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the question what evaluation is warranted for posttraumatic stress disorder from May 30, 2006 is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Since October 12, 2004, the Veteran's degenerative joint disease of the right ankle has not been productive of a marked limitation of ankle motion.  



CONCLUSION OF LAW

Since October 12, 2004, the Veteran's degenerative joint disease of the right ankle has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, and initial rating, and an effective date have been assigned for the Veteran's service-connected degenerative joint disease of the right ankle, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2004 and August 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a hearing before the undersigned in February 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran case claims entitlement to an increased evaluation for service-connected degenerative joint disease of the right ankle.  He contends that manifestations of that disability are more severe than presently evaluated, and are productive of a greater degree of impairment than is reflected by the 10 percent evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  

In an August 2005 rating decision VA granted service connection (and a 10 percent evaluation) for degenerative joint disease of the right ankle, effective from October 12, 2004, the date of receipt of the Veteran's claim for benefits.  The Veteran voiced his disagreement with the assignment of that 10 percent evaluation, and the current appeal ensued.

At a December 2004 VA orthopedic examination the Veteran's claims folder and medical records were available and were reviewed.  The service treatment records clearly showed multiple documentations concerning the Veteran's right ankle disability.  In that regard, it was noted that the Veteran had suffered a grade II fracture and ligamentous rupture of the anterior talofibular ligament in March 1999.  Further noted was that the Veteran continued to have difficulty with his right ankle until the time of his discharge from service in September 1991.  At present, the Veteran continued to experience trouble with his right ankle.  Further noted was that the Veteran was currently taking medication, though all of that medication was for his nonservice-connected Charcot-Marie-Tooth disease.  While the Veteran did not utilize any devices for his ankle, he did utilize bilateral ankle-foot orthotic (AFO) braces for his Charcot-Marie-Tooth disease, which incidentally resulted in some degree of stability of the ankle.  When questioned, the Veteran complained of instability in his right ankle, though he denied any swelling.  According to the Veteran, he did not really know if he had any pain in his right ankle.  Noted at the time of examination was that the Veteran utilized Canadian crutches for Charcot-Marie-Tooth disease, which also helped with his right ankle.

On physical examination, the Veteran was observed to be wearing bilateral AFO braces, special orthopedic shoes and to use Canadian crutches.  The Veteran's shoes and braces were removed for examination of both ankles.  Examination revealed approximately a  10-degree range of motion for both ankles.  According to the examiner, the Veteran's ankles were atrophied and lax due to his Charcot-Marie-Tooth disease.  Under the circumstances, it was impossible to tell if there was any significant ligamentous laxity in the Veteran's right ankle when compared to the left.  There was no tenderness on examination, nor any evidence of effusion, edema, or deformity.

Radiographic studies of the Veteran's right ankle were significant for mild degenerative change at the talonavicular articulation, as well as an ossific density contiguous with the medial malleolus, most likely representing an accessory bone rather than a remote ununited avulsion fracture.  

In the opinion of the examiner, the Veteran's right ankle injury was well documented in his service treatment records regarding its degree of severity.  Inasmuch as the Veteran had not undergone surgery on his right ankle, it the examiner found that the appellant did have some ligamentous instability in the area of his previous severe injury.  According to the examiner, the Veteran's right ankle condition and ligamentous instability were at least as likely as not a result of or caused by his inservice injury.  Under the circumstances, it was to be expected that the Veteran would experience instability in his right ankle, as well as chronic pain, and a tendency toward frequent reinjury on uneven ground.  However, according to the examiner, he would expect no loss of motion.  Rather, the expectation would be one of "too much motion."  

At a  September 2007 VA orthopedic examination the Veteran's claims folder was available and reviewed.  Regarding his right ankle disability, it was noted that the Veteran suffered from Charcot-Marie-Tooth disease, otherwise known as hereditary sensory and motor neuropathy.  Further noted was that the Veteran had in the past suffered a right ankle sprain/fracture while in service.  Current symptoms of the Veteran's right ankle injury included pain on a regular basis, in addition to rare flare-ups.  According to the Veteran, his flare-ups consisted of a sharp pain as if someone were stabbing him in the bone.  Also noted were complaints of right ankle stiffness, chronic swelling, and a sensation of instability.  According to the examiner, the Veteran's left lower extremity, including the left ankle, was also affected by Charcot-Marie-Tooth disease, though in that ankle, he did not experience symptoms of pain, stiffness, instability, or swelling.  The Veteran was described as currently using lace-up boots on both ankles, in addition to an AFO brace, and one Canadian crutch.  Significantly, the Veteran indicated that he did not currently take any pain medication for his right ankle.

On physical examination, the Veteran displayed an unsteady gait, with a flat drop-foot gait bilaterally, more so on the right side.  The Veteran was unable to balance on his right leg.  The Veteran's right ankle showed range of motion from 5 degrees of dorsiflexion to 45 degrees of plantar flexion, which was somewhat less than the left ankle, which displayed 10 degrees of dorsiflexion and 60 degrees of plantar flexion.  Throughout motion of the Veteran's right ankle, there was pain, in addition to some boggy, synovitis-type swelling along the anterolateral portion of the ankle with accompanying tenderness, as well as tenderness over the medial malleolar region.  The Veteran's right ankle displayed some instability on varus and Lachman evaluation, which was not present on the left ankle.  Further noted that the Veteran did have a high longitudinal arch consistent with Charcot-Marie-Tooth disease.  Radiographic studies of the bilateral ankles showed evidence of mild degenerative changes in the ossicles along the medial joint consistent with previous trauma.  The pertinent diagnosis noted was residuals of right ankle sprain/fracture.  

As regards the Veteran's right ankle condition, the examiner indicated that Charcot-Marie-Tooth disease was documented in the Veteran's chart.  However, the Veteran did exhibit asymmetric symptoms, which could be explained by the injury to his right ankle.  Symptoms in the Veteran's right ankle which were secondary to his injury included pain, loss of range of motion, instability, and "flare-up" pain.  According to the examiner, with repetitive activity, the Veteran was likely to experience a worsening of his pain, as well as symptoms of instability, and a loss of an additional 5 to 10 degrees of global range of motion across the ankle.  

At an August 2010 VA orthopedic examination the Veteran indicated that he had suffered a right ankle fracture in 1989, at which time he was treated with a cast.  Further indicated was that the Veteran suffered from Charcot-Marie-Tooth disease, which caused significant bilateral lower extremity weakness, with accompanying pain and a sensation of "pins and needles."  According to the Veteran, his Charcot-Marie-Tooth disease caused pain on a regular basis, consisting of a "pins and needles" pain which extended from just below his knee all the way down to his feet.  The Veteran additionally indicated that he experienced severe weakness in his feet and ankles, and a bilateral drop-foot deformity for which he wore double upright metal braces attached to his boots for walking.  When questioned, the Veteran indicated that he could differentiate pain in his right ankle from his old ankle injury.  According to the Veteran, this pain extended across the lateral ankle, and sometimes "flared up" with activity.  

On physical examination, the Veteran ambulated with a very slow drop-foot type gait in the ankles.  Both lower extremities showed severe muscle atrophy below the knee, and there was no active range of motion of either ankle or toes.  Passive range of motion of the bilateral ankles showed dorsiflexion to neutral, with plantar flexion to 60 degrees, which motion was unchanged with three repetitions.  The only difference on physical examination between the Veteran's right and left ankles was the amount of tenderness and the location of that tenderness.  In that regard, the Veteran's right ankle showed significant tenderness over the lateral malleolar region, with no tenderness over the medial ankle, while his left ankle showed some mild tenderness over the lateral and medial ankle.  The examiner noted that the Veteran's right ankle produced pain with range of motion, while his left ankle produced no such pain.

Radiographic studies of the Veteran's right ankle conducted in late September 2007 were described as consistent with a progression of degenerative changes at the ankle, though with a stable appearance of the remote medial malleolar fracture.  The pertinent diagnoses noted were nonservice-connected Charcot-Marie-Tooth disease; and residuals of an old right ankle fracture, with accompanying arthritic changes.  

In the opinion of the examiner, the Veteran exhibited a severe disability secondary to his Charcot-Marie-Tooth disease, which included no active muscle function below the knees.  Further noted was that the Veteran's Charcot-Marie-Tooth disease caused pain in his lower extremities.  According to the examiner, the only symptom which differentiated his right ankle from his left was a different type of pain at rest than with activity, and pain with range of motion of the ankle, as demonstrated on physical examination.  

In an October 2010 addendum to the aforementioned VA orthopedic examination it is noted that the Veteran's claims folder was available, and had now been reviewed.  According to the examiner, and as noted in his examination report of August 2010, the Veteran exhibited severe disability as a result of his nonservice-connected Charcot-Marie-Tooth disease.  This disease caused significant pain in his legs/ankles, with accompanying complete loss of motor function and coordination.  In the opinion of the examiner, the only difference between the Veteran's service-connected right ankle and his nonservice-connected left ankle was a different type of pain at rest than with activity, and pain with range of motion of the ankle, as demonstrated on physical examination in August 2010.

In a subsequent addendum to the aforementioned August 2010 VA orthopedic examination dated in December 2011, the same VA examiner who had conducted the August 2010 examination indicated that the primary symptom of the Veteran's service-connected right ankle disability was pain.  Further noted was that the natural progression of the Veteran's service-connected right ankle disability was continued pain, which would most likely be the same even were the Veteran not to be suffering from nonservice-connected Charcot-Marie-Tooth disease.  

Pursuant to applicable law and regulation, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Code 5003.  

With any form of arthritis, painful motion is an important factor of disability, and facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to the affected joints.  In fact, it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, read together, provide that painful motion of a major joint (such as the ankle) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating for that joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Pursuant to applicable law and regulation, a 20 percent evaluation requires the presence of a marked limitation of motion of the Veteran's right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In that regard, and applying the above principles to the evidence of record, the Board is of the opinion that the Veteran is entitled to no more than a 10 percent evaluation for his service-connected degenerative joint disease of the right ankle.  This is particularly the case given the fact that the Veteran's service-connected right ankle disability is for the most part completely overshadowed by his nonservice-connected Charcot-Marie-Tooth disease.  Indeed, at the August 2010 VA orthopedic examination there was evidence of severe muscle atrophy below both knees, resulting in an absence of any active range of motion of either ankle or the Veteran's toes.  According to the examiner, the Veteran suffered from "severe" disability as a result of his nonservice-connected Charcot-Marie-Tooth disease.  This nonservice connected disorder resulted in significant pain in his legs/ankles, in conjunction with a complete loss of motor function and coordination.  In fact, the only difference between the Veteran's service-connected right ankle and his nonservice connected left ankle was a different form of pain at rest than with activity, in conjunction with some pain on range of motion of the ankle.  Significantly, that examiner was of the opinion that the primary symptom of the Veteran's service-connected right ankle disability was pain, and that the natural progression of that disability was continued pain, which would most likely be the same even were the Veteran not to have Charcot-Marie-Tooth disease.

As noted above, a 10 percent evaluation is for assignment where there is X-ray evidence of arthritis in a major joint accompanied by painful motion, even where there is no actual limitation of motion.  See Lichtenfels.  In the present case, there is evidence of right ankle arthritis accompanied by painful motion.  In fact, and as noted above, the predominant symptomatology associated with the Veteran's right ankle disability is continuing pain.  Under the circumstances, a 10 percent evaluation is warranted for the Veteran's service-connected degenerative joint disease of the right ankle.  However, no more than a 10 percent evaluation is in order, inasmuch as there currently exists no evidence of a marked limitation of motion attributable due to the Veteran's degenerative joint disease of the right ankle.  

In reaching the above determination, the Board has taken into consideration the Veteran's potential entitlement to an extraschedular evaluation for his service-connected degenerative joint disease of the right ankle.  However, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right ankle disability is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle from October 12, 2004 is denied.  


REMAND

The Veteran also seeks entitlement to an increased initial evaluation for posttraumatic stress disorder.  The record discloses that in a December 2011 rating decision the RO granted entitlement to service connection for posttraumatic stress disorder, assigning a 10 percent evaluation from May 30, 2006, and a 50 percent evaluation from August 9, 2010.  However, in a Notice of Disagreement dated in January 2012, the Veteran voiced his disagreement with the assignment of the aforementioned ratings, arguing that he should, in fact, have been awarded a 50 percent evaluation effective from May 30, 2006, the date of the original award of service connection.  Significantly, the Veteran has yet to be furnished a Statement of the Case on the issue of entitlement to an initial higher evaluation for posttraumatic stress disorder.  Under the circumstances, the RO must issue a statement of the case prior to any further action on the issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should then issue to the Veteran a Statement of the Case addressing the issue of what evaluation is warranted for posttraumatic stress disorder effective from May 30, 2006.  The statement of the case must include notice to the Veteran of his need to file a timely Substantive Appeal in order to perfect his appeal on that issue.  The statement of the case must also contain notice of all relevant action taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


